HART, J., (after stating the facts). The court did not err in instructing a verdict in favor of the plaintiff for the possession of the land. Under the statute, an oral contract for the lease of lands for a period of more than one year is within the statute of frauds and therefore void. This court has held that in order to take an oral contract of lease of land out of the statute of frauds, there must be substantial expenditures in the way of performance of the contract over and above the mere occupancy of the land, and payment of rent for the period actually occupied. Storthz v. Watts, 117 Ark. 500, and Phillips v. Grubbs, 112 Ark. 562. The undisputed evidence shows that the lease contract was an oral one. According to the defendant’s own testimony he paid the rent for the year 1917. He also testified that the land was in bad.shape when he went on it and that he took his negroes and cleaned it up except two acres in cane. His testimony as abstracted does not show what work he performed in cleaning up the land. In order to take the case out of the operation of the statute of frauds, he must have shown that he made valuable improvements on the land or made substantial expenditures in the way of the performance of the contract over and above the mere occupancy of the land, payment of rent for the period actually occupied, and the work usually done in cleaning up land preparatory to putting it in cultivation. The decision of our own court on this question is according to the weight of authority in other States. In Simons v. New Britain Trust Co., 11 A. & E. Ann. Cas. 477, the Supreme Court of the State of Connecticut held that a tenant cannot defend a proceeding for his removal by proving a lease for a longer term, required by the statute of frauds to he in writing, where proof of the length of the term of such lease depends entirely on parol evidence. In a note to the case it is said that the cases announcing this rule hold that such an agreement or contract is as incapable of proof on the part of the defendant as on that of the plaintiff. The reason is that to permit the defendant so to use the contract and prove it by parol testimony would open the door to the very perjury against which, the Legislature, by the statute, intended to guard. The mischief meant to be prevented by the statute is the leaving to memory the terms of a contract for a longer time than a year. The trial took place on the 21st day of August, 1918. During its progress the attorney for the plaintiff stated that no contention was made about the right of the defendant to gather the crop and judgment was only sought for the rental value of the land for the year 1918. The undisputed evidence showed that there were sixty-five acres in cultivation and that its lowest rental value was $10 per acre. The jury only returned a verdict for $650. There was no error in this, for the rights of the defendant were not in any wise prejudiced. The jury also returned a verdict for $66.22 balance of rent for the year 1917. There was testimony tending to support its finding in this respect. We find no prejudicial error in the record and the judgment must be affirmed.